Citation Nr: 1325830	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-25 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from September 1965 to March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision, which granted service connection for PTSD and assigned a 30 percent evaluation, effective May 14, 2009, and denied TDIU.  As the Veteran asserted in a June 2009 statement that he was unemployable due to PTSD, there is no requirement that he also perfect an appeal with respect to the TDIU issue.  As the Veteran asserted that he was unemployable due to PTSD and the issue of an increased initial rating for PTSD is on appeal, the TDIU issue is a component of that increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The Board notes that the Veteran disagreed with the January 2010 denial of his claims for service connection for bilateral hearing loss and tinnitus.  However, during the course of this appeal, service connection for bilateral hearing loss and bilateral tinnitus was granted in a July 2011 rating decision.  This decision was a complete grant of benefits with respect to these claims for service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Accordingly, the issues listed on the title page are the only issues currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that his service-connected PTSD warrants a higher evaluation and that he is unemployable as a result thereof.  Additional development is necessary prior to the adjudication of this claim.  

Specifically, the claims file reflects that the Veteran began receiving Social Security Administration (SSA) disability benefits as of October 31, 2008, however, records from SSA have not been obtained.  This should be accomplished on remand. See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

The Veteran's representative contended in a June 2013 Statement of Accredited Representative in Appealed Case that statements from the Veteran's wife and daughter indicate that the Veteran's symptoms keep getting worse.  In light of the assertions that the Veteran's disability is worsening in severity, the Veteran should be afforded a new VA examination to determine the current severity of his service-connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Finally, upon remand, the RO/AMC should obtain any relevant VA treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, complete copies of any adjudication on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain all relevant VA treatment records dating from 2005 that have not yet been associated with the claims file.

3.  Thereafter, provide the Veteran with a VA psychiatric examination in order to determine the current severity of his PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

In addressing this matter, the examiner should also provide a Global Assessment of Functioning (GAF) score, along with an explanation of that score.  To the extent possible, the examiner should disassociate the symptoms attributable to nonservice-connected dementia from those attributable to the service-connected PTSD.  If such is not possible, the examiner should so state in the examination report.

The examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the Veteran's service-connected PTSD.  
Also, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran is unable to obtain and/or retain substantially gainful employment as a result of the service-connected PTSD, hearing loss and/or tinnitus consistent with the Veteran's educational and work background.  If an additional examination (such as an audiological examination) is necessary in order to provide the requested opinion, such should be scheduled.  If the Veteran's service-connected disabilities do not singly or cumulatively render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background.

Please provide the reasons behind all opinions expressed.  

4.  The AMC must ensure that the development above has been accomplished and that the examination report or reports are adequate and responsive to the above.  Then, after conducting any additional development that is deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

